People v Childers (2021 NY Slip Op 02650)





People v Childers


2021 NY Slip Op 02650


Decided on April 30, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, TROUTMAN, WINSLOW, AND BANNISTER, JJ.


362 KA 20-00148

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vCHARLENE CHILDERS, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


RYAN JAMES MULDOON, AUBURN, FOR DEFENDANT-APPELLANT. 
MICHAEL D. CALARCO, DISTRICT ATTORNEY, LYONS (R. MICHAEL TANTILLO OF COUNSEL), FOR RESPONDENT.

	Appeal from a judgment of the Wayne County Court (Daniel G. Barrett, J.), rendered June 27, 2019. The judgment convicted defendant upon her plea of guilty of manslaughter in the first degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Childers ([appeal No. 1] — AD3d — [Apr. 30, 2021] [4th Dept 2021]).
Entered: April 30, 2021
Mark W. Bennett
Clerk of the Court